Citation Nr: 1740655	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In January 2013, the Veteran testified before the undersigned Veterans Law Judge in a Video Conference hearing.  A transcript of the hearing is associated with the record.  See Legacy Content Manager.

The Board notes that in February 2017, the Veteran apparently attempted to change his representation.  However, the VA Form 21-22 submitted in this regard was not signed.  The RO advised the Veteran of this in a May 2017 letter.  The Veteran did not respond.  As such, the Veteran's recognized representative remains as indicated on the front page of this document.  

In November 2014 and September 2016, the Board remanded the above-referenced claims for additional evidentiary development.  The issues have since been returned to the Board.  

Further development remains necessary with respect to the Veteran's claim of entitlement to service connection for a low back disorder; therefore, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a confirmed diagnosis of a right knee disorder. 

2.  The preponderance of the evidence is against finding that the Veteran has a confirmed diagnosis of a left knee disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Entitlement to service connection for a bilateral knee disorder

In this appeal, the Veteran seeks service connection for a bilateral knee disorder he contends has developed secondary to a low back disorder for which he is also seeking service connection.  See remand portion of this decision.  For reasons set forth below, the Veteran's claims of entitlement to service connection for a right knee disorder and a left knee disorder must be denied on the basis that the preponderance of the evidence is against the finding that the Veteran currently has a diagnosed disability of the bilateral knees.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the merits of the Veteran's service connection claims, the Board must initially address the issue of whether the Veteran has a diagnosed bilateral knee disorder.  While there is evidence that supports the Veteran's statements that he suffers from bilateral knee pain, a grant of service connection requires competent, credible evidence of a current disability.  A confirmed diagnosis of a right knee disorder and a left knee disorder is paramount in this case, since (as referenced above) service connection on either a direct or secondary basis cannot be granted without evidence of a current disability.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.304.  

Although the Veteran has stated that he was treated for knee pain after his motor vehicle accident in service (see June 2015 VA examination report, p. 2), a review of his service records fails to reflect that the Veteran was seen for and/or diagnosed with either a right knee or left knee condition and/or was noted to have had any knee pain during service. 

Additionally, other than referencing complaints of pain, the Veteran's post-service
medical records do not document any treatment for and/or diagnosis of a bilateral knee condition.  

The Veteran has been afforded two VA examinations in relationship to (among other things) his claim of entitlement to service connection for a bilateral knee disorder.  The first VA examination took place in June 2015.  After reviewing the Veteran's claims file, obtaining a history from the Veteran and conducting a physical examination, the VA examiner opined that the Veteran did not have a current diagnosis pertaining to a claimed bilateral knee condition.  In doing so, the examiner noted that the Veteran's right knee range of motion was outside of normal range in that flexion was zero to 110 degrees (normal being zero to 140 degrees) and extension was 110 degrees to zero degrees (with normal being 140 to zero degrees).  The Veteran's left knee range of motion was reported as flexion of zero to 115 degrees and extension of 115 to zero degrees; crepitus of the left knee was also noted.  See June 2015 VA examination report, pgs. 3 - 4.  X-rays of the Veteran's bilateral knees were within normal limits.  Id., pgs. 10 - 11.  The examiner ultimately opined that the Veteran did not have a diagnosed knee condition on which to base a medical opinion, and referenced the lack of any knee diagnosis in the Veteran's service treatment records and post-service treatment records in support of her opinion.  

Upon appeal, the Board noted the Veteran's abnormal knee range of motion reported in the June 2015 VA examination report and other questionable symptomatology such that it remanded the Veteran's knee claims for an addendum VA medical opinion in September 2016.  See September 2016 BVA decision.  Thereafter, the Veteran was afforded a second VA examination in November 2016.  At that time, a medical doctor reviewed the Veteran's claims file, obtained a medical history from the Veteran and conducted a physical examination which again showed that the Veteran had abnormal bilateral knee range of motion, among other things.  In addressing the Board's concerns, the medical doctor stated that although there were objective clinical findings of decreased motion in both of the Veteran's knees, painful motion in the right knee and crepitus, and decreased muscle strength in the left knee at the June 2015 VA knee examination, there was no evidence to suggest a bilateral knee condition or disability and that these symptoms were attributable to an underlying disease or disability.  It was also his opinion that the Veteran did not have a diagnosed knee condition on which to base a medical opinion.  He referenced the lack of documentation of treatment of and/or diagnosis of a bilateral knee condition in the Veteran's service and post-service medical records in support of his conclusion.  

After reviewing the VA examination reports in this case in conjunction with all of the other evidence of record, it is clear that the Veteran does not have, and never has had, a diagnosed bilateral knee disorder.  The Veteran, himself, acknowledges that he has not been given a knee diagnosis and does not currently receive medical treatment for either of his knees.  January 2013 BVA hearing transcript, pgs. 7-8, 20-21.  In making these findings, the Board notes that it does not question that the Veteran suffers from bilateral knee pain.  See, e.g., VA medical records dated in December 2016 and April 2017.  He is competent to report these symptoms.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  

In this case, the issue of whether the Veteran's bilateral knee pain is due to disease or injury is one that relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements on this question are therefore not competent.

To the extent that the Veteran is competent to opine on this question, the Board finds the specific, reasoned medical opinions, based on examination findings, of the trained health care professionals indicating that the Veteran does not have, nor ever has had, a diagnosed bilateral knee disorder to be more probative than the Veteran's more general lay assertions that he has a bilateral knee condition.  The VA examiners who examined the Veteran are medical professionals who have education, training, and expertise that the Veteran is not shown to have.  As such, the examiners' opinions as to the origin (or the lack thereof) of the Veteran's right and left knee complaints are afforded more probative value than the Veteran's statements.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder and a left knee disorder.  The benefit of the doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 



REMAND

In its September 2016 remand, the Board outlined that the Veteran's service treatment records confirmed that he was involved in an motor vehicle accident in December 1969, during which he struck his head on the steering wheel and resulted in him losing consciousness and suffering a concussion and lacerations on his face.  The Board observed that the Veteran's service treatment records did not reflect any complaints or treatment for problems with his back; however, the Board also observed that the Veteran had asserted that he had problems with his back during service but that he self-treated with over-the-counter medication, ice, heating pads, and rest because he did not want to go to sick call and be considered a malingerer.  See September 2016 BVA decision, p. 19; July 2015 statement from the Veteran.

The Board went on to note that the Veteran was afforded a VA spine examination in June 2015, during which he reported the onset of his back problems during service after lifting artillery rounds and following his motor vehicle accident.  He also reported that he has been treated for back problems off-and-on since service; that 
X-rays revealed degenerative disc disease of the back; and the VA examiner rendered a diagnosis of intervertebral disc syndrome.  As for the etiology of the Veteran's back disability, the June 2015 VA examiner opined that the disability was less likely than not directly or proximately caused by the Veteran's in-service motor vehicle accident, as the Veteran's service treatment records were silent for a back condition, his service separation medical examination revealed a normal spine exam, and the Veteran denied having recurrent back pain at that time.  The examiner also referenced as support for her opinion the Veteran's post-service treatment records, which she stated were negative for a back condition until 2012, 42 years after service.  September 2016 BVA decision, p. 19.   

In deciding to remand the Veteran's back disorder claim for an addendum medical opinion, the Board essentially found (among other things) that the June 2015 examiner erred in her statement that the Veteran's post-service medical records were negative for a back condition until 2012 on the basis that the Board's review of the claims file revealed records indicating that the Veteran manifested mild spondylosis of the thoracolumbar spine as early as August 2004.  Additionally, the Board observed that while there was no evidence of post-service treatment for a back condition until 2004 in the claims file, the Veteran had stated that he received treatment for back problems off-and-on since service, which suggested that he experienced periodic back symptoms after service (which he was competent to report).  Further, the Board observed that while the June 2015 examiner correctly noted that the Veteran's service records did not contain any evidence of a back condition, the examiner appeared not to have given consideration to the fact that the Veteran's service records did document his in-service motor vehicle accident or and the significant impact of the Veteran's accident in that it was severe enough to result in the Veteran losing consciousness and sustaining a concussion.  The Board questioned whether a motor vehicle accident of this severity would or would not likely result in the degenerative changes documented in the Veteran's back, even if those changes manifested several years after service.  

The Veteran was afforded a new VA examination in relation to his back disorder claim in November 2016.  After reviewing the claims file, obtaining a medical history from the Veteran and conducting a physical examination, the doctor who examined the Veteran stated that it was less likely as not that the Veteran's current back disability was incurred in or is otherwise related to his military service, including the MVA that occurred during service.  In doing so, he referred to the Veteran's service treatment records as being silent regarding a back
condition; and the Veteran's service separation examination and report of medical history reflecting that the Veteran was found to have a normal spine exam at that time and that he denied experiencing "recurrent back pain."  Additionally, the doctor stated that post-service treatment records supported his opinion in that they were "silent regarding a back complaint or condition until 2012, a lapse of 42 years after separation from service."  Based upon the foregoing, the doctor indicated that it would be resorting to mere speculation to establish a relationship between the Veteran's current back condition and his "complaints in service" due to the lack of treatment records from the time of separation from service until now.  See November 2016 VA examination report, p. 8.  As for the impact of the Veteran's motor vehicle accident, the doctor stated that the Veteran's lumbar spine complaint was "a new condition" and not related to service; and supported his conclusion by stating that the Veteran's service treatment records revealed that his separation exam reflected a normal spine exam and the Veteran denied experiencing recurrent back pain at that time.  He also referred to post-service treatment records that were "silent regarding a back complaint or condition until 2012, a lapse of 42 years after separation from service."

In explaining the reasons for the adverse conclusion, the examiner does not seem to have addressed the Veteran's contentions of post service complaints, and does not make obvious why a current disability would be unrelated to the in-service motor vehicle accident.  Likewise, recognition of a 2004 diagnosis of spondylosis does not appear to have occurred.  Further opinion is indicated. 

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the claims file to a person with appropriate expertise for addendum to the November 2016 to address whether it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current back disability (to include degenerative changes) was incurred in or is otherwise related to his military service, including the motor vehicle accident that occurred during service?

In addressing the issue, the VA reviewer should consider and discuss all relevant medical evidence and lay assertions - to include the Veteran's assertions of back pain and periodic problems during-and-since service, as well as his 2004 diagnoses of spondylosis.  The examiner is also requested to address the likelihood that the impact of the motor vehicle accident, which was severe enough to result in loss of consciousness and a concussion, resulted in the degenerative changes in the Veteran's back, even if manifested several years after service.  It is requested that each of these points be addressed with a comprehensive explanation for the conclusions expressed.  

2.  After ensuring compliance with the Board's directives set forth in paragraph #1 above, the AOJ should undertake any additional development deemed warranted and then readjudicate the Veteran's claim of entitlement to service connection for a low back disorder on the merits.  If the benefit sought remains denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


